       Case 2:18-cv-00112-JCC Document 158-1 Filed 12/23/19 Page 1 of 4



      UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON

   If you picked blueberries as an H-2A farm worker in 2017 at
  Sarbanand Farms in Sumas, Washington a proposed monetary
      settlement has been reached and will affect your rights.
             A court authorized this notice. This is not a solicitation from a lawyer.

  •    This lawsuit is on behalf of all Mexican H-2A farm workers who picked blueberries in
       2017 at Sarbanand Farms in Sumas, Washington who did not file a form to be excluded
       from the case. There are 519 total workers in the group

  •    The defendants are: Sarbanand Farms, Munger Bros., Nidia Perez, and CSI Visa
       Processing. They deny any liability or wrongdoing of any kind.

  •    The attorneys for the parties have negotiated a monetary settlement that will pay each class
       member approximately $4,300. Class members who were fired and evicted from their
       housing will receive additional compensation. If the settlement is approved, the Defendants
       have agreed to pay a total of $2,962,500 to the workers, and up to $787,500 for the
       attorneys who represented the workers.

YOU HAVE UNTIL MARCH 31, 2020 TO EITHER FILE A CLAIM TO
RECEIVE YOUR SHARE OF THE MONEY, OR FILE AN OBJECTION.
IF YOU DO NOT FILE A CLAIM FOR YOUR MONEY BEFORE MARCH
31, 2020, YOU WILL LOSE YOUR RIGHT TO RECEIVE MONEY FROM
THIS CASE AND YOUR MONEY WILL BE REDISTRIBUTED TO
OTHER WORKERS WHO FILE CLAIMS.
  •    A final hearing will be held at the federal court in Seattle on [a date to be determined]. At
       that hearing the judge will listen to anyone who has filed an objection by March 31, 2020.


                       YOUR LEGAL RIGHTS AND OPTIONS
                                   If you agree with the proposed settlement and want to receive
                                   your money you must send a text or WhatsApp message to
 FILE A CLAIM                      Columbia Legal Services at 509.823.7498 on or before March
                                   31, 2020, and attach a photo of your valid identification card
                                   (passport or current voter registration card).

                                   If you disagree with all or any part of the proposed settlement,
                                   you must send a text or WhatsApp message with the word
 OBJECT TO THE                     “Objection” and include the reasons for your objection to
 SETTLEMENT                        Columbia Legal Services at 509.823.7498 on or before March
                                   31, 2020.


            QUESTIONS? VISIT WWW.COLUMBIALEGAL.ORG OR CALL/TEXT 509-823-7498.
                                                  -1-
        Case 2:18-cv-00112-JCC Document 158-1 Filed 12/23/19 Page 2 of 4




                                   BASIC INFORMATION

 1. Why did I get this notice?

A monetary settlement has been reached and you have been identified as part of the group that is
entitled to receive monetary damages. Judge John C. Coughenour in the federal court in Seattle,
Washington is overseeing this case. The lawsuit is known as Rosas v. Sarbanand Farms., Civil
Action No. 2:18-CV-0112-JCC.

 2. How much money is available for the farm workers?

Defendants have agreed to pay a total of $2,962,500 to approximately 519 farm workers who have
been approved by the court. If the settlement is approved, some money would be divided among
all workers, some additional money would be paid to workers who were fired and evicted, and
some money would be for the two class representatives.

$2,287,500 would be used to provide equal payments to all the workers. If all 519 farm workers
file claims, each farm worker would get approximately $4,300. This money is to compensate farm
workers for alleged labor violations by Defendants.

$675,000 would be used to provide equal payments to workers who alleged they were fired and
evicted from their housing in 2017 for raising complaints about working conditions. If all 65 file
claims, each will receive approximately $10,300 more in compensation.

Subject to approval by the court, the two class representatives will also receive $10,000 each for
the time they spent working on the case with the attorneys, including time providing their
testimony and participating in two all-day settlement conferences, and for their service in the case
as the representatives of the group.

 3. Will I be able to get H-2A jobs in the future if I participate?

Yes. Munger Brothers and Sarbanand Farms will not have any H-2A jobs at for at least the next
two years. CSI has agreed to write a letter for all class members telling them how to apply for other
H-2A jobs in the United States. If you have problems obtaining work at any CSI office, call or text
the attorneys for the workers, Columbia Legal Services, 509.823.7498 right away and they will try
to help resolve the problem with CSI.

 4. Can the Defendants retaliate against me for participating in this settlement?

No. It is against the law for the Defendants to retaliate against any worker who participates in this
case or the settlement. If you believe you are being retaliated against for benefitting from this
settlement, call or text the attorneys for the workers, Columbia Legal Services, 509.823.7498.



             QUESTIONS? VISIT WWW.COLUMBIALEGAL.ORG OR CALL/TEXT 509-823-7498.
                                                   -2-
        Case 2:18-cv-00112-JCC Document 158-1 Filed 12/23/19 Page 3 of 4




 5. How will the lawyers for the farm workers get paid?

The laws in this case allowed the attorneys for the workers to be paid for time they worked on the
case. The Defendants have agreed to make a separate payment to them of up to $787,500. This
amount is subject to approval by the court, and the amount of fees requested is substantially less
than the fees and costs that the workers for the attorneys actually spent on the case.

 6.   Did the judge review the settlement?

Yes. The judge reviewed the entire settlement and paperwork filed by attorneys for both sides. He
believes the settlement appears to be fair, but is waiting to hear from the workers before making a
final decision.

 7. If I am in favor of the settlement, how do I get my money?

You will need to send a text or WhatsApp message to Columbia Legal Services at 509.823.7498
on or before March 31, 2020 and attach a photo of your valid identification card (passport or
current voter registration card). You will also need to work with the attorneys to help them make
a wire transfer to a bank in Mexico. The attorneys will work with a trusted non-profit organization
in Mexico, Centro de los Derechos del Migrante (https://cdmigrante.org/), to safely transfer
money. These services involve fees of $11 per worker, which will be subtracted from each
payment. If the settlement is approved, payments to workers will be made in the summer of 2020.

        IF YOU DO NOT FILE A CLAIM FOR YOU MONEY BEFORE MARCH
        31, 2020, YOU WILL LOSE YOUR RIGHT TO RECEIVE MONEY FROM
        THIS CASE AND YOUR MONEY WILL BE REDISTRIBUTED TO
        OTHER WORKERS WHO FILE CLAIMS.

 8. If I oppose the settlement, how do I ask the Court to reject it?

If you are opposed to all or any part of this settlement agreement, you must send a text or
WhatsApp with the word “Objection” and include the reasons for your objection to Columbia
Legal Services at 509.823.7498 on or before March 31, 2020. If you do not include reasons, the
judge will not be able to understand your objection and will likely not consider it.

 9. What happens if I object to the settlement?

The judge will review your objection on [the date to be determined]. If you want to have an attorney
represent you at the hearing, you will have to locate and hire your own attorney. The judge will then
decide if the settlement should receive final approval or whether it should be rejected. If it is rejected,
the lawyers will have to re-negotiate a new settlement agreement or go to trial. If the settlement is
approved, you will receive your share of the settlement.


              QUESTIONS? VISIT WWW.COLUMBIALEGAL.ORG OR CALL/TEXT 509-823-7498.
                                                      -3-
       Case 2:18-cv-00112-JCC Document 158-1 Filed 12/23/19 Page 4 of 4




 10. When was the trial scheduled?

The trial was scheduled to begin on April 20, 2020 and last for several weeks. Workers would have
had to testify to help the jury understand the case and make a decision. The Defendants would
have also had the right to have their witnesses testify before the jury decided the case.

 11. Did the Defendants admit they violated the law?

No. The Defendants deny they did anything wrong. They believe they were not required to comply
with the contractor law, they treated their workers fairly, and provided meals they were required
to provide. They also believe they had a right to fire workers and ask them to leave company
housing.

 12. Are more details available?

To learn more information, visit the website, www.columbialegal.org, or you may also speak to
one of the lawyers representing the farm workers by calling or texting 509.823.7498.




             QUESTIONS? VISIT WWW.COLUMBIALEGAL.ORG OR CALL/TEXT 509-823-7498.
                                                 -4-
